Case 6:20-cv-00176-JCB Document 34-2 Filed 05/15/20 Page 1 of 2 PageID #: 1300



                          THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


R.J. REYNOLDS TOBACCO COMPANY, et al.,

       Plaintiffs,

v.                                                     CIVIL ACTION NO. 6:20-cv-00176

UNITED STATES FOOD AND DRUG
ADMINISTRATION, et al.,

        Defendants,



            [PROPOSED] ORDER GRANTING PRELIMINARY INJUNCTION

       The Court having determined that Plaintiffs have demonstrated a likelihood of success on the

merits, that Plaintiffs would suffer irreparable harm absent this order, and that neither Defendants

nor the public would suffer comparable injury from this order,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion For Preliminary Injunction is

GRANTED. Pursuant to 5 U.S.C. § 705 and Rule 65 of the Federal Rules of Civil Procedure, the

Court hereby ORDERS:

       1.        Defendants are enjoined from enforcing against Plaintiffs, until 15 months after a Final

                 Judgment from this Court addressing Plaintiffs’ claims, the effective date of the new

                 textual and graphic warnings implemented by the regulation published at 85 Fed. Reg.

                 15,638 (Mar. 18, 2020) and by 15 U.S.C. § 1333.

       2.        Defendants are enjoined from enforcing against Plaintiffs, until 15 months after a Final

                 Judgment from this Court addressing Plaintiffs’ claims, the effective dates of the

                 related requirements found in 21 U.S.C. §§ 387c(a)(2), 387t(a).

       3.        Plaintiffs are permitted to continue using their current cigarette packages and
Case 6:20-cv-00176-JCB Document 34-2 Filed 05/15/20 Page 2 of 2 PageID #: 1301
                                                    PRIVILEGED & CONFIDENTIAL
                                                      ATTORNEY WORK PRODUCT
            advertising until 15 months after a Final Judgment from this Court addressing

            Plaintiffs’ claims.

It is SO ORDERED.




                                         –2–
